Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “increases the reliability and security for storage on the memory system” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “increase”. 

Regarding claim 9, the limitation “threshold voltage differences in transistors” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “difference”. Specifically, differences within a single transistor, or differences between multiple transistors 

Regarding claim 10, the limitation “increases the reliability and security for storage on the memory system” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “increase”. 

Regarding claim 15, the limitation “threshold voltage differences in transistors” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “difference”. Specifically, differences within a single transistor, or differences between multiple transistors 

Regarding claim 16, the limitation “increases the reliability and security for storage on the memory system” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “increase”. 

Regarding claim 19, the limitation “threshold voltage differences in transistors” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “difference”. Specifically, differences within a single transistor, or differences between multiple transistors 

Regarding claim 20, the limitation “increases the reliability and security for storage on the memory system” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “increase”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 recites " A non-transitory computer-readable storage medium having instructions stored thereupon".

The claimed “instructions” are only a description of data structures and is therefore Nonfunctional descriptive material. MPEP 2111.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 10 – 13, 16 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al., U.S. Publication 2018/0123808 (herein Hung), in view of Yu et al., U.S. Publication 2015/0026545 (herein Yu).

Regarding claim 1, Hung teaches: A system for improving reliability and security of storage or retrieval of information to and from a memory system (abstract), comprising: a physical unclonable function (PUF) generator to receive a seed value and output a PUF data pattern (figure 1, element 140); a first logic circuit to receive a data stream, perform a first logic operation on the PUF data pattern and the data stream, and output a result of the first logic operation as a first data sequence (figure 1, element 160); a pseudo-random number generator (PRNG) to receive the seed and generate a pseudo- random data pattern (figure 1, element 150), and a second logic circuit to perform a second logic operation on the pseudo-random data pattern and a second data sequence that is based on the first data sequence, and output a result of the second logic operation as a third data sequence for storage on the memory system (figure 1, element 160, 125). Hung does not explicitly teach: wherein the PUF generator 
Yu teaches: wherein the PUF generator is selected at least in-part based on one or more physical characteristics of the memory system and increases the reliability and security for storage on the memory system (figure 1A, element 12a).
One of ordinary skill in the art, at the time of the effective filing date of the invention, would find it obvious to combine the teaching of Hung: a physical unclonable function (PUF) generator to receive a seed value and output a PUF data pattern, and a pseudo-random number generator (PRNG) to receive the seed and generate a pseudo- random data pattern; with the teaching of Yu: the PUF generator is selected at least in-part based on one or more physical characteristics for the purpose of improving a memory system (paragraph 0028). Memory systems are well-known in the art (abstract). A physical unclonable function generators are well-known in the art (figure 1). A pseudo-random number generators are well-known in the art (figure 1). Selecting a PUF generator is well-known design choice in the art to manage manufacturing variation (paragraph 0028). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 2, Hung and Yu teach the limitations of the parent claim. Hung additionally teaches: each of the first logic operation and the second logic operation comprises an XOR operation (figure 1, element 160). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 3, Hung and Yu teach the limitations of the parent claim. Hung additionally teaches: the second data sequence is identical to the first data sequence (paragraph 0064, data set). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 4, Hung and Yu teach the limitations of the parent claim. Hung additionally teaches: a first error-correcting code (ECC) encoder to receive the first data sequence and perform a first error correction encoding operation thereon to generate the second data sequence (paragraph 0093). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 5, Hung and Yu teach the limitations of the parent claim. Hung additionally teaches: a second ECC encoder to receive an input and perform a second error correction encoding operation thereon to generate the data stream (paragraph 0093). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 6, Hung and Yu teach the limitations of the parent claim. Hung additionally teaches: 6. The system of claim 5, wherein the first error correction encoding operation comprises a Bose-Chaudhuri-Hocquenghem (paragraph 0025) encoding operation, and wherein the second error correction encoding operation comprises a Reed-Solomon encoding operation (paragraph 0025; BCH codes are a 

Regarding claim 8, Hung and Yu teach the limitations of the parent claim. Hung additionally teaches: the pseudo-random data pattern comprises a uniformly distributed sequence (figure 1, element 150). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 10, Hung teaches: A method for improving reliability and security of storage or retrieval of information to and from a memory system (abstract), comprising: receiving a seed value and a data stream (paragraph 0020); generating, based on the seed and using a physical unclonable function (PUF) generator, a PUF data pattern (figure 1, element 140); generating, based on the seed, a pseudo-random data pattern (figure 1, element 150); performing a first logic operation on the PUF data pattern and the data stream to generate a result of the first logic operation as a first data sequence (figure 1, element 160); and performing a second logic operation on the pseudo-random data pattern and a second data sequence that is based on the first data sequence to generate a result of the second logic operation as a third data sequence for storage on the memory system (figure 1, element 160, 125). Hung does not explicitly teach: wherein the PUF generator is selected at least in-part based on one or more physical characteristics of the memory system and increases the reliability and security for storage on the memory system.


Regarding claim 11, Hung and Yu teach the limitations of the parent claim. Hung additionally teaches: each of the first logic operation and the second logic operation comprises an XOR operation (figure 1, element 160). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 12, Hung and Yu teach the limitations of the parent claim. Hung additionally teaches: the second data sequence is identical to the first data sequence (paragraph 0064, data set). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 13, Hung and Yu teach the limitations of the parent claim. Hung additionally teaches: performing an error correction encoding operation on the first data sequence to generate the second data sequence (paragraph 0093). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 16, Hung teaches: A non-transitory computer-readable storage medium having instructions stored thereupon for improving reliability and security of a memory system, comprising: instructions for receiving a seed value (paragraph 0020); 
Yu teaches: instructions for performing a first error correction decoding operation on the first data sequence to generate a second data sequence (figure 5B, element 540; claim 23); instructions for performing a second error correction decoding operation on the third data sequence to generate a fourth data sequence (figure 5B, element 540; claim 24); and instructions for transmitting the fourth data sequence to a host, wherein the PUF generator is selected at least in-part based on one or more physical characteristics of the memory system and increases the reliability and security for 

Regarding claim 17, Hung and Yu teach the limitations of the parent claim. Hung additionally teaches: each of the first logic operation and the second logic operation comprises an XOR operation (figure 1, element 160). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 18, Hung and Yu teach the limitations of the parent claim. Hung additionally teaches: the first error correction decoding operation comprises a Bose-Chaudhuri-Hocquenghem (BCH) decoding operation (paragraph 0025), and wherein the second error correction decoding operation comprises a Reed-Solomon decoding operation (paragraph 0025; BCH codes are a well-known form of Reed Solomon codes). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 20, Hung teaches: A method for improving reliability and security of storage or retrieval of information to and from a memory system (abstract), comprising: receiving a seed value (paragraph 0020); receiving a data stream read from the memory system (paragraph 0020); generating, based on the seed, a pseudo-random data pattern (figure 1, element 150); performing a first logic operation on the data stream and the pseudo-random data pattern to generate a result of the first logic operation as a first data sequence (figure 1, element 160); generating, based on the 
Yu teaches: transmitting the second data sequence to a host, wherein the PUF generator is selected at least in-part based on one or more physical characteristics of the memory system and increases the reliability and security for storage on the memory system (figure 1A, element 12a). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Allowable Subject Matter
Claims 7, 9, 14, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

CHANG; Kuen-Long et al.		US 20180278418 A1

Rostami; Masoud et al.		US 20150195088 A1
Cambou; Bertrand F et al.		US 20200396092 A1
Pisasale; Michelangelo et al.	US 20190342090 A1
MERCHAN; Jorge Guajardo et al.	US 20190349208 A1
Oshida; Daisuke et al.		US 9026882 B2
a physical unclonable function (PUF) generator to receive a seed value and output a PUF data pattern; a first logic circuit to receive a data stream, perform a first logic operation on the PUF data pattern and the data stream, and output a result of the first logic operation as a first data sequence; 
a pseudo-random number generator (PRNG) to receive the seed and generate a pseudo- random data pattern, and a second logic circuit to perform a second logic operation on the pseudo-random data pattern and a second data sequence that is based on the first data sequence,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111